 
 
I 
111th CONGRESS 1st Session 
H. R. 2255 
IN THE HOUSE OF REPRESENTATIVES 
 
May 5, 2009 
Ms. Foxx (for herself and Mr. Cuellar) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committees on Rules, the Budget, and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Unfunded Mandates Reform Act of 1995 to ensure that actions taken by regulatory agencies are subject to that Act, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Unfunded Mandates Information and Transparency Act of 2009. 
2.FindingsCongress finds that— 
(1)before acting on proposed Federal mandates, Congress should carefully consider their effects on consumers, workers, and small businesses; 
(2)Congress has often acted without adequate information concerning the costs of Federal mandates, instead focusing only on their benefits; 
(3)the implementation of the Unfunded Mandates Reform Act of 1995 has resulted in increased awareness of intergovernmental mandates without impacting existing environmental, public health, or safety laws or regulations; 
(4)the implementation of this Act will enhance public awareness of prospective Federal mandates on the private sector, State, local, and tribal governments without adversely affecting the environment, public health, or safety laws or regulations; 
(5)the costs of private sector mandates are often borne in part by consumers, in the form of higher prices and reduced availability of goods and services; 
(6)the costs of private sector mandates are often borne in part by workers, in the form of lower wages, reduced benefits, and fewer job opportunities; and 
(7)the costs of private sector mandates are often borne in part by small businesses, in the form of hiring disincentives and stunted economic growth. 
3.PurposeThe purpose of this Act is— 
(1)to improve the quality of Congress’ deliberation with respect to proposed Federal mandates, by— 
(A)providing Congress and the public with more complete information about the effects of such mandates; and 
(B)ensuring that Congress acts on such mandates only after focused deliberation on their effects; and 
(2)to enhance the ability of Congress and the public to distinguish between Federal mandates that harm consumers, workers, small businesses, State, local, and tribal governments and mandates that help those groups. 
4.Application of reporting requirements to policies involving changes in conditions of grant aidSection 423(c) of the Congressional Budget Act of 1974 is amended by striking and at the end of paragraph (2), by striking the period and inserting ; and at the end of paragraph (3), and by adding at the end the following new paragraph: 
 
(4)an assessment of the authorized level of funding to determine if the prospective costs of carrying out changes to a condition of Federal assistance being imposed on participating State, local, or tribal governments, and how these costs compare with the funds being authorized or, for reauthorizations, of the additional costs of changes in those conditions and how they compare with the changes in funding being authorized; and in cases where a bill or joint resolution provides such sums as are necessary, the assessment shall contain an estimate of that amount. . 
5.Expanding the scope of legislative reporting requirements to include indirect costs 
(a)Indirect costsSection 423(c) of the Congressional Budget Act of 1974 (as amended by section 4) is further amended— 
(1)in its side heading, by inserting and Other Costs after Mandates; and 
(2)by striking and at the end of paragraph (3), by striking the period and inserting ; and at the end of paragraph (4), and by adding at the end the following new paragraph: 
 
(5)an identification and description of any reasonably foreseeable indirect costs to State, local, or tribal governments, or by the private sector, incurred as a result of implementing the Federal mandate in the bill or joint resolution. . 
(b)DefinitionSection 421 of the Congressional Budget Act of 1974 is amended by redesignating paragraphs (10) through (13) as paragraphs (11) through (14), respectively, and by adding after paragraph (9) the following new paragraph: 
 
(10)Reasonably foreseeable indirect costsThe term reasonably foreseeable indirect costs means costs to the affected entities resulting from implementation of a Federal mandate other than their own direct costs to carry out any such mandate. Such costs include lost income and secondary monetary costs resulting from the Federal mandate. . 
6.Expanding the scope of regulatory reporting requirements to include indirect costsSection 202(a) of the Unfunded Mandates Reform Act of 1995 is amended by striking the expenditure by and inserting direct or reasonably foreseeable indirect costs to. 
7.Application of reporting requirements to include regulations imposed by independent regulatory agenciesParagraph (1) of section 421 of the Congressional Budget Act of 1974 is amended by striking , but does not include independent regulatory agencies. 
8.Clarification to ensure regulatory agency reporting requirements applies to all respective regulatory actionsSection 201 of the Unfunded Mandates Reform Act of 1995 is amended by inserting expressly after otherwise. 
9.Close legal loophole allowing for disregarding of reporting requirements by regulatory agenciesSection 202(a) of the Unfunded Mandates Reform Act of 1995 is amended by— 
(1)striking Unless and all that follows through private sector, the first place it appears and inserting the following: Unless otherwise expressly prohibited by law, before promulgating any general notice of proposed rulemaking or final rule that includes a Federal mandate that may result in direct or reasonably foreseeable indirect costs to State, local, and tribal governments, in the aggregate, or to the private sector,; and 
(2)striking and before promulgating and all that follows through containing— and inserting the following: or within six months after promulgating any final rule that was not preceded by a general notice of proposed rulemaking that includes a Federal mandate that may result in direct or reasonably foreseeable indirect costs by State, local, and tribal governments, in the aggregate, or by the private sector, of such amount or more (adjusted annually for inflation) in any one year; the agency shall prepare a written statement containing—. 
 
